Citation Nr: 0217877	
Decision Date: 12/11/02    Archive Date: 12/18/02

DOCKET NO.  97-13 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for a psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from June 1970 to February 
1972, and additional periods of active duty for training, 
to include a period from December 5 to December 16, 1994.  

This matter was last before the Board of Veterans' Appeals 
(Board) in July 1998, on appeal from a rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manchester, New Hampshire.  Upon its last review, 
the Board remanded the claim for further development of 
the evidence.  

Having considered the record in its entirety, the Board is 
of the opinion that this matter is ready for appellate 
review.  


FINDING OF FACT

The appellant's psychiatric disorder is related to his 
December 1994 active duty for training.  


CONCLUSION OF LAW

A psychiatric disorder was incurred during active duty for 
training.  38 U.S.C.A.
§§ 101(24)l 1131 (West 1991); 38 C.F.R. § 3.6 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter:  VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of 
the claim, the Board must first determine whether the 
appellant has been apprised of the law and regulations 
applicable to this matter; the evidence that would be 
necessary to substantiate the claim; and whether the claim 
has been fully developed in accordance with applicable 
law.  See The Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2001).  
Having reviewed the record, the Board is of the opinion 
that VA has complied with the provisions of the VCAA and 
other pertinent law, and the record is ready for appellate 
review.  

The record indicates that the appellant has been fully 
apprised of what evidence would be necessary to 
substantiate the claim, as well as informed of the 
specific assignment of responsibility for obtaining such 
evidence.  38 U.S.C. § 5103(a); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The appellant was provided with a 
copy of the original rating decision dated in August 1996, 
setting forth the general requirements of then-applicable 
law pertaining to the establishment of claims of service 
connection.  The general advisement was reiterated in the 
Statement of the Case dated in September 1996, as well as 
in Supplemental Statements of the Case dated in April 
1998, June 2000, and November 2000.  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.§ 
5103A (a),(b) and (c).  In particular, VA obtained 
treatment records dated in December 1994 and generated by 
the Bedford, Massachusetts VA Medical Center, specifically 
cited by the appellant to be indicative of the onset of 
his claimed psychiatric disorder.  Follow-up records dated 
in March 1995 were also obtained. Although VA also sought 
to obtain treatment records from the Boston, Massachusetts 
VA Medical Center, that facility reported that it had none 
on file.   Further, although the U.S. Army Reserve 
Personnel Center has reported that no medical records 
exist pertaining to the appellant's period of active duty 
for training period pertinent to this appeal, no prejudice 
inures to the appellant because the Board is deciding this 
matter in the appellant's favor.  

VA has also conducted necessary medical inquiry in an 
effort to substantiate the claim.  38 U.S.C.§ 5103A (d).  
As a result of a July 1998 remand, VA caused the 
appellant's record to undergo psychiatric review in 
December 1998, and the appellant underwent VA psychiatric 
examinations in May 1999, October 2000 and November 2002.  
Also obtained was a July 2000 letter from a physician at a 
VA hospital where the appellant received psychiatric 
treatment.   

Given the extensive development undertaken by the both the 
RO and the Board; the fact that the appellant has pointed 
to no other evidence which has not been obtained; and the 
disposition favorable to the appellant, the Board finds 
that the record is ready for appellate review.  


The Merits of the Claim

The appellant seeks service connection for a psychiatric 
disorder, which he claims was incurred or aggravated 
during a period of active duty for training in December 
1994.  The appellant does not contend, and the record does 
not suggest, that any psychiatric disorder or symptoms 
arose during the course of the appellant's initial period 
of active duty from June 1970 to February 1972.

In general, service connection may be granted for 
disability or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  The 
resolution of this issue must be considered on the basis 
of the places, types and circumstances of his service as 
shown by service records, the official history of each 
organization in which the claimant served, his medical 
records and all pertinent medical and lay evidence.  
Determinations relative to service connection will be 
based on review of the entire evidence of record. 38 
C.F.R. § 3.303(a).  

The term active military service includes active duty, a 
period of active duty for training during which the 
individual concerned was disabled or died from a disease 
or injury incurred or aggravated in line of duty, and any 
period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(22), (23), (24); 38 C.F.R. § 3.6(a) (2001).  See 
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991). 

As a general matter, service connection for a disability 
on the basis of the merits of such claim is focused upon 
(1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and 
any injury or disease during service.  See Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).

Under the "benefit-of-the-doubt" rule, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail 
upon the issue.  38 U.S.C. 
§ 5107(b); Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

Factual Background

The record indicates that shortly after completion of his 
period of active duty for training in December 1994, the 
appellant was treated for approximately two weeks at a VA 
hospital, and diagnosed to have several psychiatric 
disorders, including a major depressive disorder, a 
delusional disorder and an obsessive-compulsive disorder.  
It was noted that the appellant reported the onset of 
symptoms approximately three to four weeks prior to 
admission.  The report is devoid of any mention of the 
appellant's active duty for training.    

Upon follow-up examination by VA physicians in March 1995, 
the appellant was diagnosed to have a bipolar disorder.  
Examining physicians noted that the appellant reported a 
long-standing history of delusional behaviors, depression, 
and episodes of mania.  In particular, the appellant was 
noted to have reported that he had "always been 
depressed," but that he had overcome this difficulty.  

In December 1998 and pursuant to a Board remand, the 
appellant's claims folder was reviewed by Ronald M. 
Paolino, Ph.D.  The physician observed that the 
appellant's December 1994 symptoms were representative of 
"severe psychotic episodes," brought on when the appellant 
sustained psychological stress and physical exhaustion 
during active duty for training.  He noted that during his 
active duty for training, the appellant had been assigned 
duties to deactivate a unit in which he had long served, 
and with which the appellant had closely identified both 
his ego and self esteem.  In noting the appellant's report 
that he had experienced a history of symptoms of major 
depression and tinnitus, Dr. Paolino stated that the 
stress experienced by the appellant in December 1994 
exacerbated these pre-existing disorders.      

Because the report of Dr. Paolino was deemed by the RO to 
be partially unresponsive to the Board's July 1996 remand 
directives as to any preexistence of the appellant's 
disorder, the appellant underwent a VA psychiatric 
examination in May 1999.  Upon this examination, the VA 
examiner observed that due to the lack of clinical 
evidence, it was not possible to find that the appellant 
had a preexisting psychiatric condition, and it was 
therefore not possible to state whether the symptoms 
manifesting on active duty represented the natural 
progress of a preexisting disorder.  As did Dr. Paolino, 
the May 1999 VA examiner stated that because of the 
circumstances surrounding the deactivation of the 
appellant's military reserve unit, the appellant had a 
brief psychotic disturbance.  

However, in an addendum to his report issued several days 
later, the same examiner reversed his earlier findings, 
and stated that the appellant's then-present "psychiatric 
picture" included "documented historical facts" indicating 
the presence of psychiatric symptoms since childhood.  As 
to whether the appellant sustained an aggravation of a 
preexisting psychiatric disorder during his period of 
active duty in December 1994, the May 1999 VA examiner 
stated that there was then associated "no evidence of any 
serious stressors" during appellant's active duty for 
training, and that the perceived increase in the 
appellant's symptoms was due to the natural progress of 
the preexisting disorder.  There was no explanation as to 
the basis for the alteration of the examiner's opinion.     

In a letter received in August 2000, Edward P. Monelly, 
M.D., of the Bedford, Massachusetts VA Medical Center 
opined that at the time of the appellant's December 1994 
care at that facility, he then met the diagnostic criteria 
for a "major depressive disorder" under the Diagnostic and 
Statistical Manual, 4th Edition.  In Dr. Monelly's view, 
while the appellant may have had some psychiatric symptoms 
prior to December 1994 which did not reach the requisite 
threshold for a clinical diagnosis, these were 
"subsyndromal" in nature.  He reiterated that during his 
period of active duty, the appellant had sustained a major 
depressive disorder within the meaning of the applicable 
diagnostic criteria.

In October 2000, and pursuant to a Board remand dated that 
month, the appellant underwent a VA medical examination 
conducted by a board of examiners.  The examiners found 
that the appellant had a schizotypal personality disorder 
that preexisted December 1994, and that it was as least as 
likely as not that the disorder increased beyond its 
natural progression as a result of the appellant's active 
duty for training.  No acquired psychiatric disorder was 
reported present.

However, the October 2000 report is devoid of any mention 
of the previous finding of a major depressive episode 
occurring in December 1994, or discussion of whether this 
disorder was superimposed upon the appellant's preexisting 
personality disorder.  The October 2000 report reflects 
that one of the examiners was the same physician who 
issued the May 1999 VA report and its later addendum with 
contrary findings.  Again, no explanation was provided as 
to the marked differences in findings among both of the 
reports of May 1999 and the report of October 2000.    

The October 2000 examiners also diagnosed the appellant to 
have "[n]o diagnosis" as a clinical disorder.  See 
Diagnostic and Statistical Manual, 4th edition, 25-31, 
American Psychiatric Association, 1994 [In substance, 
providing that the multiaxial system under the provisions 
of the Diagnostic and Statistical Manual of Mental 
Disorders, 4th edition, is used to assess "a different 
domain of information that may help the clinician plan 
treatment and predict outcome."  Under the multiaxial 
system, the Axial delineation is: Axis I: Clinical 
disorders and other conditions that may be a focus of 
clinical attention;  Axis II: Personality disorders; 
mental retardation; Axis III: General medical conditions; 
Axis IV: Psychosocial and environmental problems; Axis V: 
Global assessment of functioning]. 

In part because the October 2000 VA examiners found that 
the appellant then had no psychiatric disability, in 
December 2001 the Board referred the appellant's records 
for evaluation by an independent medical expert (IME).  
See Brammer v. Derwinski,  3 Vet. App. 223 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (For the 
general proposition that the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a 
disability).  
  
In February 2002, Javier I. Escobar, M.D., Chairman of the 
Department of Psychiatry at a university medical school, 
performed the IME review and provided his opinion.  As to 
whether the appellant currently had a psychiatric 
disorder, he observed that such was difficult to answer, 
although it was likely that the appellant may have had 
enduring psychiatric "vulnerability" that would predispose 
him to cyclothymic, schizotypal and obsessive-compulsive 
disorder traits.  

Dr. Escobar further reasoned that because there were no 
major psychiatric diagnoses affecting functioning prior to 
December 1994, the appellant's disability apparently then 
first manifested.  (The Board observes that although the 
sentence in  Dr. Escobar's report indicates "[a]pparently 
no" to the question posed, a complete reading of the 
context of the response indicates the negative response to 
be a typographical error and it should have been 
apparently "so" which is consistent with the reading of 
the opinion.).  Dr. Escobar further stated that he was 
unable to ascertain whether the period of active duty for 
training permanently increased the severity of the 
appellant's symptoms.  However, he observed that the 
appellant's active duty for training "precipitated a 
florid episode," which was "apparently short lived," and 
which may not have been permanent.   

As Dr. Escobar's was unable to determine whether the 
appellant currently had a psychiatric disorder, the Board 
had the appellant scheduled for a mental disorders 
examination.  In November 2002, the requested examination 
was conducted by Dr. Monelly.  Upon clinical examination 
and review of the evidence of record, he stated that the 
appellant had a well-diagnosed episode of a depressive 
disorder during his period of active duty for training in 
December 1994.  He further observed in part that the 
appellant continued to have residuals symptoms of the 
disorder, although they were not as severe as the time of 
onset.  
Analysis

The Board begins its analysis by noting that the appellant 
is not a veteran for the purposes of obtaining 
compensation for a period of active duty for training.  
Paulson v. Brown, 7 Vet. App. 466, 469 (1995).  Applicable 
law mandates in this regard that:

For disability resulting from personal injury 
suffered or disease contracted in line of duty, 
or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, 
in the active military, naval, or air service, 
during other than a period of war, the United 
States will pay to any veteran thus disabled and 
who was discharged or released under conditions 
other than dishonorable from the period of 
service in which said injury or disease [was] 
incurred, or preexisting injury or disease was 
aggravated, compensation as provided in this 
subchapter, but no compensation shall be paid if 
the disability is a result of the veteran's own 
willful misconduct or abuse of alcohol or drugs.

38 U.S.C. § 1131 (West 1991) (Emphasis added).

Further, the term "veteran" means a person who served in 
the active military . . .   service, and who was 
discharged or released therefrom under conditions other 
than dishonorable.  38 U.S.C. § 101(2); see also 38 C.F.R. 
§ 3.1(d) (2002).  In turn,
by "active military . . ." includes active duty, any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease 
or injury incurred or aggravated in line of duty, and any 
period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A, § 
101(24) (emphasis added); see also 38 C.F.R. § 3.6(a) 
(2002).

The foregoing is significant because the appellant is not 
a veteran and is not entitled to the presumption of 
soundness upon entering a period of active duty for 
training.  Paulson, 7 Vet. App. at 468-69, (For the 
proposition as cited); see 38 U.S.C.A. § 1132 (Every 
veteran shall be presumed in sound condition except for 
defects noted when examined and accepted for service). 
(Emphasis added).  

Having observed that the appellant is not presumed to have 
been in sound mental condition at the time he entered 
military service does not end the Board's inquiry as to 
this factor.  From an examination of all of the evidence 
of record, the Board must determine whether there is 
competent evidence indicating that the appellant's 
disability preexisted his period of active duty for 
training, and if so, whether the disability was aggravated 
thereby.  

By "disability" is meant "an impairment in earnings 
capacity resulting from such diseases and injuries and 
their residual conditions in civil occupations."  38 
C.F.R. 
§ 4.1; see Leopoldo v. Brown, 4 Vet. App. 216, 219 (1993) 
(A "disability" is a disease, injury, or other physical or 
mental defect."); see also Davis v. Prinicipi, 276 F.3d 
1341, 1345 (Fed. Cir. 2002) [Citing with approval VA's 
definition of "disability" in 38 C.F.R. § 4.1 and 
"increase in disability" in 38 C.F.R. § 3.306(b)].  

The record does not indicate that the appellant had a 
"disability" within the meaning of the law prior to his 
period of active duty for training in December 1994.  The 
appellant has provided accounts to the examining 
physicians of record, detailing his symptoms prior to 
December 1994, and these accounts are competently 
rendered.  See Harvey v. Brown, 6 Vet. App. 390, 393 
(1994); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (For 
the proposition that specialized medical training is not 
necessary for conditions that lend themselves to lay 
observation).  

However, while the appellant's reports are presumed 
credible, (i.e., that he had a history of depression since 
childhood), there is insufficient competent evidence to 
show the appellant had a psychiatric disability within the 
meaning of the above law prior to his period of active 
duty for training.  Indeed, the appellant's U.S. Army 
reserve service personnel records indicate that he was a 
effective and valued member of unit and he attended 
regular training and was promoted regularly, and there is 
no other evidence bearing upon the existence of a 
disability at the time he began his period of active duty 
for training.  Accordingly, the overall evidence is 
persuasive that a psychiatric disorder was not present 
when the appellant entered his period of active duty for 
training.  See also report of Ronald M. Paolino, Ph.D., 
dated December 1998.  

The record contains several medical opinions relative to 
the Board's next inquiry which is  whether the appellant 
has a psychiatric disorder which began during his active 
duty for training.  Apart from the question of whether the 
appellant had a preexisting psychiatric disorder, the 
medical opinion evidence supports a finding that the 
appellant's period of active duty for training 
precipitated a period of mental decompensation and his 
current psychiatric disorder is related to that episode.  

With the exception of the May 1999 VA examiner's opinion 
which was inexplicably reversed later that month, the 
reports indicate that the appellant sustained this 
disorder because his duties during the period included 
deactivation of the unit.  Several physicians have 
commented that because the unit provided the appellant a 
sense of support and stability, the appellant's December 
1994 psychiatric episode was the onset of a continuing 
mental disorder that while still present, fluctuates in 
its severity.  See, e.g., report of Dr. Paolino, supra; VA 
mental disorders examination, dated in May 1999; report of 
Edward P. Monelly, M.D., dated in July 2000; VA mental 
disorders examination, dated in November 2002.
 
Under the applicable law, VA is required to consider all 
information and lay and medical evidence of record, and 
when there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt shall 
be accorded to the claimant.  38 U.S.C. § 5107(b) (West 
1991 & Supp. 2001).  In particular, in order to deny the 
claim, the evidence must preponderate against the granting 
of the benefit sought.  Gilbert v. Derwinski,  1 Vet. App. 
49, 54 (1990).  In the instant case, the Board can not 
conclude that the preponderance of the evidence is against 
the appellant's claim.

Here, the Board is of the opinion that the evidence is at 
least in relative equipoise and the benefit of the doubt 
will be resolved in the appellant's favor.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. 
App. 413, 421 (1993).  VA has undertaken extensive and 
repeated efforts to develop this case and finds that 
further development is not necessary to equitably evaluate 
this appeal.  In these circumstances, the benefit of the 
doubt must be accorded to the appellant and the appeal 
allowed.  Alemany, supra.  The appellant's psychiatric 
disorder had its onset during his period of active duty 
for training.  


ORDER

Entitlement to service connection for a psychiatric 
disorder is granted, the appeal is allowed.



		
	STEVEN L. COHN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

